             Case 20-33801 Document 318 Filed in TXSB on 09/21/20 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   09/22/2020
                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    DENBURY RESOURCES INC., et al.,1                              )      Case No. 20-33801 (DRJ)
                                                                  )
                                       Debtors.                   )      (Jointly Administered)
                                                                  )
                                                                  )                      313
                                                                         Re: Docket No. __

                                    FINAL DECREE CLOSING
                                CERTAIN OF THE CHAPTER 11 CASES

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for the entry of a final decree (this “Final Decree”) closing certain of

the chapter 11 cases, all as more fully set forth in the Motion; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. § 1334; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); this Court may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the Debtors’

estates, their creditors, and other parties-in-interest; and this Court having found that the Debtors’



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Denbury Resources Inc. (7835); Denbury Air, LLC (7621); Denbury Brookhaven Pipeline
      Partnership, LP (6322); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing, Inc.
      (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green Pipeline-North Dakota, LLC (7725);
      Denbury Green Pipeline-Riley Ridge, LLC (2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf
      Coast Pipelines, LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury Operating
      Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury Thompson Pipeline, LLC (0976); Encore
      Partners GP Holdings, LLC (N/A); Greencore Pipeline Company, LLC (9605); Plain Energy Holdings, LLC
      (0543). The location of Debtor Denbury Resources Inc.’s principal place of business and the Debtors’ service
      address in these chapter 11 cases is 5320 Legacy Drive, Plano, Texas 75024.

2
      Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.




26798266v.3
        Case 20-33801 Document 318 Filed in TXSB on 09/21/20 Page 2 of 4




notice of the Motion and opportunity for a hearing on the Motion were appropriate and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

        1.     The following Affiliate Cases are hereby closed, effective as of the Closing Date;

provided that this Court shall retain jurisdiction as provided in the Plan and the order confirming the

Plan (the “Confirmation Order”):

                                   Debtor                                    Case No.
         Denbury Air, LLC                                               20-33802
         Denbury Brookhaven Pipeline Partnership, LP                    20-33803
         Denbury Brookhaven Pipeline, LLC                               20-33805
         Denbury Gathering & Marketing, Inc.                            20-33806
         Denbury Green Pipeline-Montana, LLC                            20-33807
         Denbury Green Pipeline-North Dakota, LLC                       20-33808
         Denbury Green Pipeline-Riley Ridge, LLC                        20-22809
         Denbury Green Pipeline-Texas, LLC                              20-33810
         Denbury Gulf Coast Pipelines, LLC                              20-33811
         Denbury Holdings Inc.                                          20-33812
         Denbury Onshore, LLC                                           20-33800
         Denbury Operating Company                                      20-33813
         Denbury Pipeline Holdings, LLC                                 20-33814
         Denbury Thompson Pipeline, LLC                                 20-33815
         Encore Partners GP Holdings LLC                                20-33816
         Greencore Pipeline Company LLC                                 20-33817
         Plain Energy Holdings, LLC                                     20-33818
                                                  2

26798266v.3
        Case 20-33801 Document 318 Filed in TXSB on 09/21/20 Page 3 of 4




        2.     The Lead Case of Denbury Resources Inc., Case No. 20-33801 shall remain open

pending the entry of a final decree by this Court closing the Lead Case.

        3.     The Remaining Matters, whether or not they pertain to the Lead Case or Affiliate

Cases shall be filed, administered, and adjudicated in the Lead Case without the need to reopen

the Affiliate Cases.

        4.      Any objections to claims against or interests in the Affiliate Debtors may be filed,

administered, and adjudicated in the Lead Case.

        5.     The Reorganized Debtors shall pay the appropriate sum of quarterly fees due and

payable under 28 U.S.C. § 1930(a)(6)(A) and (B) with respect to the Affiliate Debtors by remitting

payment to the United States Trustee Payment Center, P.O. Box 6200-19, Portland, Oregon,

97228-6200 no later than the later of (x) fourteen days after the date of entry of the Final Decree

and (y) the date on which such quarterly fees are otherwise due, and shall furnish evidence of such

payment to the acting U.S. Trustee, 515 Rusk, Suite 3516, Houston, Texas. The payment shall

reflect the Reorganized Debtors’ account numbers and shall be transmitted with a “Chapter 11

Quarterly Disbursement and Fee Report” available from the acting U.S. Trustee. This Court shall

retain jurisdiction to enforce of fees assessed under 28 U.S.C. § 1930(a)(6)(A) and (B).

        6.     Entry of this Final Decree is without prejudice to (a) the rights of the Debtors or

any party-in-interest to seek to reopen any of these Affiliate Cases for cause pursuant to

section 350(b) of the Bankruptcy Code, and (b) the rights of the Debtors to dispute, in an

appropriate non-bankruptcy forum, all claims against the Debtors in these chapter 11 cases as

contemplated by the Plan. Nothing in this Final Decree shall change the amount or nature of any

distribution, or any other substantive rights, that any claim against or interest in any Debtor would




                                                  3

26798266v.3
        Case 20-33801 Document 318 Filed in TXSB on 09/21/20 Page 4 of 4




have been entitled to under the Plan, the Confirmation Order, the Bankruptcy Code, the

Bankruptcy Rules, or otherwise had this Final Decree not been entered.

        7.     Quarterly disbursements for the Lead Case will be reported pending the entry of a

final decree by this Court closing the Lead Case.

        8.     All further reporting concerning the administration of the assets and liabilities of

the Affiliate Debtors shall occur only in the Lead Case. A docket entry shall be made in each of

the Affiliate Cases substantially similar to the following:

               An order has been entered in this case directing that all further
               reporting concerning the administration of the assets and liabilities
               in this case will occur only in the case of Denbury Resources Inc.,
               Case No. 20- 33801. The docket in Case No. 20-33801 should be
               consulted for all matters affecting this case.

        9.     Notwithstanding anything to the contrary in this Final Decree, all of the terms and

conditions of this Final Decree shall be immediately effective and enforceable upon the Closing

Date.

        10.    The Debtors and their agents are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Final Decree in accordance with the Motion.

        11.    This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Decree.


      Signed: September 21, 2020.
 Dated: __________, 2020
 Houston, Texas                                       ____________________________________
                                                      DAVID  R. JONES
                                                      DAVID R.STATES
                                                      UNITED    JONES BANKRUPTCY JUDGE
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  4

26798266v.3
